Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-16 and 30 stand cancelled. Claim 37 is newly added. Claims 17-29 and 31-37 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed March 9, 2021, with respect to claims 17, 26 and 33 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 17, 26 and 33 has been withdrawn. 
However, the nonstatutory double patenting rejection as stated in Office Action dated December 10, 2020 is maintained. Accordingly, THIS ACTION IS MADE FINAL.  
Allowable Subject Matter
Claims 17-29 and 31-37 are would be allowable once the nonstatutory double patenting rejection is overcome. 
The innovation that makes claims 17, 26 and 33 allowable is “iteratively determine corrected contrast levels for at least some of the pixels in the image by multiplying the original contrast levels of at least some of the pixels by the ratio of one of the reference contrast levels divided by a local reference contrast level; and produce a corrected image from the plurality of pixels that include the at least some of the pixels in which contrast is adjusted using the corrected contrast level”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.